>» " Case 3:20-cr-01207-CAB Document 36 Filed 08/28/20 PagelD.79 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
NOLBERTO SALMERON-LEYVA ql) Case Number: 20CR1207-CAB
CARLOS C. RUAN
‘ Defendant’s Attorney 4
USM Number 93028298
m _ . - : |
THE DEFENDANT: a AUG 2 8 7020 7
XX] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION 4a
Leeman LRA
CLERK OS STEHT che ‘
[1 was found guilty on count(s) SOUTHERN DISTHIC Ve° ™ sep \
after a plea of not guilty. [ewer reise en fe
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
. Count
Title & Section Nature of Offense Number(s)
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES i
(FELONY) ,
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[1 The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Assessment :.$100.00 - WAIVED

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine ' ) Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid, If ordered to pay restitution, the defendant must notify the court and United States Attorney of .
any material change in the defendant’s econoiic circumstances.

August 28. 2026 _)

Date of 7 of Qo

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
i ” Case 3:20-cr-01207-CAB Document 36 Filed 08/28/20 PagelD.80 Page 2 of 2
AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case |

 

DEFENDANT: NOLBERTO SALMERON-LEYVA (1) Judgment - Page 2 of 2
CASE NUMBER: 20CR1207-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term-of:.
TIME SERVED (184 DAYS). .

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons: |

OO

L] The defendant is remanded to the custody of the United States Marshal.

L1 The defendant must surrender to the United States Marshal for this district‘
0 sat . AM. on

 

 

LO) as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LL] onor before

LI as notified by the United States Marshal.

[J] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
T have executed this judgment as follows:
Defendant delivered on - to
at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Hf

20CR1207-CAB

 
